Woodward, J.
As the rule under which the court appears to have acted is not set out, nor the substance given, we are not able to determine whether there is error in the rejection of the answer. The presumption is that the court acted correctly. The want of a replication cannot, as contended by the defendant, have the effect of causing the answer to be taken as true, whilst the motion to reject is pending.
The defendant then assigns as error the rendition of judgment at the October term, 1858, he claiming that the cause came under the act of 22d March, 1858, (Acts 1858, page 249,) and should have been continued one term. That was the first term after the commencement of the action. We have held in several cases, that the party should ask for a continuance, and that this will not be ordered, as of course, without motion.
The judgment is affirmed.